Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 1 of 12 PageID 129




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


  Steven D. Young,

        Plaintiff,
  v.                                                         Case No. 3:19-cv-749-J-32MCR

  Secretary of the Florida Department of
  Corrections Mark S. Inch, in his official
  capacity

        Defendant.
                                               /

                     FIRST AMENDED COMPLAINT AND JURY DEMAND

        Plaintiff Steven D. Young alleges:

        1.      This is a civil rights action brought by Steven D. Young—an inmate incarcerated

 at Union Correctional Institution (“UCI”)—pursuant to 42 U.S.C. § 1983 seeking injunctive relief

 and compensatory damages, alleging that Defendant demonstrated deliberate indifference to Mr.

 Young’s serious medical needs in violation of the Eighth Amendment of the United States

 Constitution by failing to provide adequate medical treatment.

                                          JURISDICTION

        2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, as this is

 a civil action arising under the Constitution of the United States.

        3.      This Court has jurisdiction to hear this matter pursuant to 1343(a)(3), as this action

 seeks to redress the deprivation, under color of state law, of rights secured to Mr. Young by the

 Eighth Amendment to the Constitution of the United States.
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 2 of 12 PageID 130




        4.      Mr. Young’s claim for relief is predicated upon 42 U.S.C. § 1983, which authorizes

 actions to redress the deprivation, under color of state law, of rights, privileges and immunities

 secured to Mr. Young by the Constitution and laws of the United States.

        5.      Mr. Young’s claim for attorneys’ fees and costs is predicated upon 42 U.S.C. §

 1988 which authorizes the award of attorneys’ fees and costs to prevailing plaintiffs in actions

 brought pursuant to 42 U.S.C. § 1983.

        6.      Any administrative remedy available to Mr. Young has been exhausted, waived, or

 the continued pursuit thereof would be futile.

                                              VENUE

        7.      Venue properly lies in this District, pursuant to the Order for Transfer, Dkt. No. 17,

 entered June 24, 2019.

                                             PARTIES

        8.      Plaintiff Steven D. Young is and was at all relevant times a prisoner in the custody

 of the Florida Department of Corrections (“FDC”). Mr. Young is currently incarcerated at UCI in

 Raiford, Florida. His inmate number is 861067.

        9.      Defendant Mark S. Inch serves as Secretary of the FDC. He was appointed in

 January 2019, replacing former Secretary Julie L. Jones. As Secretary of the FDC, Defendant is

 responsible for the overall operation of the FDC, including the operation of Florida’s prison system

 in compliance with the Constitution. Defendant has a non-delegable duty to provide

 constitutionally adequate medical care to all persons in his custody. As Secretary of the FDC any

 action of the FDC, its agents, or employees is imputed on Defendant.




                                                  2
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 3 of 12 PageID 131




         10.     Defendant has statutory authority to implement the relief sought in this First

 Amended Complaint. The actions of Defendant and his employees and agents were performed

 under color of state law and constitute state action.

         11.     Any staff member mentioned herein was an employee or agent of Defendant and

 acted within the scope of his or her employment or agency at all relevant times.

                                    FACTUAL ALLEGATIONS

         12.     Mr. Young is 72 years old and has been incarcerated continuously under the care

 and supervision of FDC since 1982.

         13.     Hepatitis C virus (“HCV”) is a blood borne disease that causes hepatitis C.

         14.     Mr. Young’s HCV infection was first detected through blood work and an

 ultrasound of his liver and pancreas performed in 1988.

         15.     Liver inflammation caused by chronic HCV can significantly impair liver function

 and damage its crucial role in digesting nutrients, filtering toxins from the blood, fighting infection,

 and conducting other metabolic processes in the body. Liver inflammation can also cause fatigue,

 weakness, muscle wasting, skin rashes, and arthritis.

         16.     People with chronic HCV develop fibrosis of the liver, a process by which healthy

 liver tissue is replaced with scarring. Scar tissue cannot perform the job of normal liver cells, so

 fibrosis reduces liver function and results in the same symptoms mentioned in the previous

 paragraph, but with greater intensity. Fibrosis can also lead to hepatocellular carcinoma (liver

 cancer).

         17.     When scar tissue takes over most of the liver, this extensive fibrosis is termed

 cirrhosis. Cirrhosis causes additional painful complications, including widespread itching, kidney

 disease, jaundice, fluid retention with edema, internal bleeding, varices (enlarged veins that



                                                    3
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 4 of 12 PageID 132




 develop in the esophagus or intestines, which can burst), easy bruising, ascites (fluid accumulation

 in the legs and abdomen), encephalopathy (mental confusion and disorientation), lymph disorders,

 increased risk of infection, seizures, and extreme fatigue. Most of these complications can occur

 before cirrhosis. If they go untreated, some can cause death, often from infection, bleeding, and

 fluid accumulation.

        18.     Hepatitis C is a leading cause of liver-related mortality. Chronic HCV infection is

 an objectively serious medical need.

        19.     Mr. Young suffers from a chronic HCV infection. His disease has escalated and

 caused him to develop sever liver damage, cirrhosis, and liver cancer resulting in End-stage Liver

 Disease.

        20.     In late 2013 a new class of drugs known as direct-acting antivirals (“DAAs”) were

 released to market.

        21.     The benefits of immediate treatment include immediate decrease in liver

 inflammation, reduction in the rate of progression of liver fibrosis, reduction in the likelihood of

 the manifestation of cirrhosis and associated complications, a 90% reduction in the risk of liver-

 related mortality, and a dramatic improvement in quality of life.

        22.     Treatment must be provided timely to ensure efficacy. Delay in treatment increases

 the risk that treatment will be ineffective.

        23.     By mid-2016 the FDC revised its policies to acknowledge that prescribing DAAs

 to treat chronic HCV infection was the standard of care.

        24.     In spite of its own guidelines and despite the clear agreement in the medical

 community that all persons with chronic HCV should be treated with DAA drugs, Defendant has

 not provided these lifesaving medications to Mr. Young. This policy, custom, and practice



                                                  4
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 5 of 12 PageID 133




 contravenes the prevailing standard of care and clearly reflects deliberate indifference to Mr.

 Young’s serious medical needs.

        25.     In fact, the FDC has repeatedly failed to adhere to its own policy of treatment, as it

 would apply to Mr. Young. Over a year after the FDC’s adoption of its policy acknowledging that

 treating chronic HCV infection required administration of DAAs, the FDC received a public

 reminder that the “present-day standard of care” is “to treat chronic-HCV patients with DAAs as

 long as there are no contraindications or exceptional circumstances.” Hoffer v. Jones, 290 F. Supp.

 3d 1292, 1296 (N.D. Fla. 2017) (citation omitted). The court issuing that reminder went so far as

 to explicitly condemn treating only patients with advanced liver damage. Id. (“It is inappropriate

 to only treat those with advanced levels of fibrosis.”) (citation omitted).

        26.     Despite this public admonishment, Defendant and his agents and employees have

 refused to provide life-saving treatment to Mr. Young. This conduct is particularly egregious given

 the availability of medications that will cure almost all hepatitis C patients with little to no side

 effects. Defendant’s actions amount to deliberate indifference to Mr. Young’s serious medical

 needs in violation of the Eighth Amendment to the United States Constitution.

        27.     Mr. Young’s infection has reached an advanced stage due to Defendant’s failure to

 provide adequate medical treatment.

        28.     Mr. Young has frequently made FDC employees and agents aware of his chronic

 condition in repeated efforts to seek treatment. Despite Mr. Young’s chronic condition and the

 absence of any contraindications, Defendant has failed to provide Mr. Young with the present-day

 standard of care and altogether denied Mr. Young access to adequate treatment. Defendant has

 clearly demonstrated deliberate indifference to Mr. Young’s serious medical need.




                                                   5
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 6 of 12 PageID 134




        29.      Mr. Young’s records clearly indicate that he has persistently requested treatment

 for pain caused by his chronic HCV infection. For example, Mr. Young specifically complained

 of pain caused by his chronic HCV infection in requests for administrative remedy or appeal filed

 on April 13, 2015 and May 13, 2015. Despite these and other frequent complaints, and despite the

 availability of DAAs and Defendant’s documented awareness of the present day standard of care,

 Defendant has failed to adequately address any of Mr. Young’s requests for treatment of his

 chronic HCV infection.

        30.      Institutional physicians—on the rare occasion when Mr. Young is or was allowed

 to see one—deny care, then Impaired Inmate Services Coordinators ratify those denials on behalf

 of Defendant.

        31.      Defendant has implemented a policy and practice of denying care, or shuffling Mr.

 Young between various channels, responding that his requests must be resubmitted through a

 different process, e.g. sick call rather than an administrative request for relief. Defendant engages

 in this practice to delay the implementation of treatment for Mr. Young’s chronic HCV infection.

 When Mr. Young has sought treatment, Defendant’s employees and agents have required that Mr.

 Young submit several requests for treatment prior to even providing him with the opportunity to

 see an inmate physician. This practice engaged in by Defendant is designed to unjustifiably delay

 providing HCV treatment due to the cost of DAAs. Defendant engages in this practice even though

 the standard of care requires treatment as early as possible.

        32.      Defendant has adopted a pattern and practice of allowing months at a time to pass

 without permitting Mr. Young to see a doctor. For example, Mr. Young requested on November

 16, 2016 that he receive treatment for his severe chronic pain caused by his chronic HCV infection.

 Four months passed. Mr. Young again informed Defendant on March 20, 2017 that Mr. Young



                                                  6
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 7 of 12 PageID 135




 had been attempting and still wanted to see a doctor to address the constant severe pain, which had

 increased in severity since approximately November 2016. Mr. Young indicated that he had an

 appointment canceled on February 14, 2017, then another canceled on March 2, 2017 and still

 hadn’t been seen by a doctor to address his severe pain as of March 20, 2017. Defendant engages

 in this practice even though the standard of care requires treatment as early as possible.

        33.     A separate example of this pattern and practice occurred months later. On January

 9, 2018 Mr. Young submitted an inmate sick-call request in which he asked to see a doctor about

 his chronic pain, indicating that it had again increased in severity. On January 17, 2018 Mr. Young

 submitted an inmate sick-call request in which he explained that he had submitted a sick-call

 request on January 9, 2018, but had not received a response. Herein he reiterated his need and

 request to be seen by a doctor. By January 24, 2018 Mr. Young still not had not received a response

 or seen a doctor. He submitted a request for administrative remedy or appeal. Therein he

 complained of Defendant’s non-responsiveness and reiterated his medical need and request to see

 a doctor. Defendant denied that Mr. Young had submitted sick calls at all, and denied his request

 for administrative remedy or appeal. Defendant engages in this practice even though the standard

 of care requires treatment as early as possible.

        34.     FDC employees and agents have concealed FDC evaluation and treatment

 guidelines from Mr. Young, and Defendant has not complied with its own guidelines regarding

 the treatment of chronic HCV infection. When Mr. Young was allowed to see an inmate physician,

 Defendant’s employees and agents never informed him of the existence of DAAs or that

 Defendant’s own policy acknowledged the use of DAAs to treat HCV in its standard of care.




                                                    7
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 8 of 12 PageID 136




         35.     When Mr. Young learned of Defendant’s policy and/or medical bulletin governing

 the care and treatment of inmates suffering from chronic HCV infection, he requested to be

 provided with a copy, but Defendant never allowed him access to it.

         36.     On June 12, 2018 Mr. Young submitted a request for administrative remedy or

 appeal, wherein he made clear that he understood he was suffering from irreversible liver damage.

 He requested to be provided with “the cure” for his chronic HCV infection, having become aware

 of it as a result of other litigation against Defendant.

         37.     On June 13, 2018 Mr. Young submitted a request for administrative remedy or

 appeal, complaining that he had requested but never received a copy of Defendant’s policy and/or

 medical bulletin governing the care and treatment of inmates suffering from chronic HCV

 infection.

         38.     On June 29, 2018 Mr. Young resubmitted his request for administrative remedy or

 appeal, restating his request to be provided a copy of Defendant’s policy and/or medical bulletin

 governing the care and treatment of inmates suffering from chronic HCV infection.

         39.     In response to these and other requests, Defendant did not provide Mr. Young with

 access to or a copy of Defendant’s policy and/or medical bulletin governing the care and treatment

 of inmates suffering from chronic HCV infection. In fact, the FDC guidelines have acknowledged

 since at least mid-2016 that treating chronic HCV infections by administering DAAs is the

 standard of care.

         40.     Rather than comply with Defendant’s own institutional guidelines, however,

 Defendant’s employees and agents issued boilerplate denials, simply stating that Mr. Young would

 not be allowed to review the requested material.




                                                    8
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 9 of 12 PageID 137




        41.       Defendant, Defendant’s employees, and Defendant’s agents have never offered Mr.

 Young DAAs to treat his severe liver damage.

        42.       In fact, Defendant has refused to provide Mr. Young with even over the counter

 vitamins or supplements, or other dietary considerations to address the abdominal pain and

 swelling Mr. Young suffers through as a result of his chronic HCV infection.

        43.       Defendant, through a non-delegable duty, has an obligation to treat serious medical

 conditions. In spite of his obligations, Defendant denied Mr. Young access to treatment for his

 chronic HCV infection.

        44.       Defendant’s policy, practice, and custom has caused, and continues to cause, the

 unnecessary and wanton infliction of pain and an unreasonable risk of serious and permanent

 damage to Mr. Young’s health. Mr. Young is rapidly reaching the end of this life.

        45.       As a result of Defendant’s refusal to provide treatment, Mr. Young’s condition has

 progressed to the stage where it routinely causes him to suffer through significant pain, and his

 condition will ultimately cause his death. Accordingly, Mr. Young seeks declaratory and injunctive

 relief so that he may receive the treatment that he desperately needs. Additionally he seeks

 compensatory damages for his pain, suffering, and mental anguish, and costs and attorneys’ fees

 incurred as a result of Defendant’s failure to provide adequate medical treatment.

                                  COUNT I:
              DELIBERATE INDIFFERENCE TO SERIOUS MEDICAL NEEDS

        46.       Count One charges Defendant with deliberate indifference to Mr. Young’s serious

 medical needs.

        47.       This claim for relief is predicated upon 42 U.S.C. § 1983 which authorizes actions

 to redress the deprivation, under color of state law, of rights, privileges, and immunities secured




                                                   9
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 10 of 12 PageID 138




 by the Constitution of the United States, and upon 42 U.S.C. § 1988 which authorizes the award

 of attorneys’ fees and costs to prevailing plaintiffs in actions brought pursuant to 42 U.S.C. § 1983.

        48.     Defendant, and FDC employees and agents, were acting under color of state law

 when they repeatedly refused and/or failed to provide Mr. Young with adequate medical treatment

 for his chronic HCV infection.

        49.     FDC and its policymakers know about and enforce the policies and practices

 described herein. Defendant knows of Mr. Young’s serious medical needs, yet Defendant has

 intentionally failed and refused to provide treatment that will address those serious medical needs,

 knowing that those actions have resulted in and will continue to result in Mr. Young’s continued

 suffering and exposure to liver failure and its symptoms, liver cancer, and death.

        50.     Defendant has caused the wanton infliction of pain upon Mr. Young, and has

 exhibited deliberate indifference to Mr. Young’s serious medical needs, in violation of the Eighth

 Amendment.

        51.     Defendant knows and has known of the substantial risk of serious harm, and actual

 harms, Mr. Young has suffered and continues to suffer. Yet Defendant has disregarded and

 continues to disregard those risks and harms by failing to adhere to the present day standard of

 care and failing to provide the very medication that would alleviate those risks and harms.

 Defendant has been deliberately indifferent to the serious harms FDC’s actions and the actions of

 FDC employees and agents have caused to Mr. Young.

        52.     By denying Mr. Young his medically necessary HCV treatment, Defendant has

 imposed punishment far in excess of that authorized by law, contrary to the Eighth Amendment.

        53.     Defendant’s denial of Mr. Young’s medically necessary HCV treatment violates all

 standards of decency, contrary to the Eighth Amendment.



                                                  10
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 11 of 12 PageID 139




        54.     Defendant’s actions with respect to Mr. Young amount to grossly inadequate care.

 Defendant’s actions with respect to Mr. Young are so cursory as to amount to no medical care at

 all.

        55.     As a direct and proximate cause of this pattern, practice, policy, and deliberate

 indifference, Mr. Young has suffered and continues to suffer from harm and violation of his Eighth

 Amendment rights. These harms will continue unless enjoined by this Court.

                                     RELIEF REQUESTED

        WHEREFORE, Mr. Young requests the following relief:

        A.      A judgment declaring that Defendant has exhibited deliberate indifference to the

 serious medical needs of Mr. Young and has violated Mr. Young’s right to be free from Cruel and

 Unusual Punishment, as secured by the Eight Amendment of the U.S. Constitution;

        B.      A preliminary and permanent injunction ordering Defendant to immediately

 provide DAA medications to Mr. Young, and continue to provide him with treatment consistent

 with the medically accepted standard of care for patients with chronic HCV infection;

        C.      An order retaining jurisdiction over this matter to ensure that the terms of any

 injunction are fully implemented;

        D.      An award of damages for Mr. Young’s great physical pain, suffering, and

 discomfort;

        E.      An award of damages for Mr. Young’s mental pain and anguish;

        F.      An award of Mr. Young’s attorneys’ fees, costs, and litigation expenses under 42

 U.S.C. § 1988; and

        G.      Such other relief as the Court may deem equitable and just under the circumstances.




                                                11
Case 3:19-cv-00749-MMH-MCR Document 25 Filed 11/26/19 Page 12 of 12 PageID 140




                                 JURY TRIAL DEMAND

       Mr. Young demands trial by jury.

                                               Respectfully Submitted,

                                               /s/ George E. Schulz, Jr.
                                               George E. Schulz, Jr. (FL # 169507)
                                               Derek K. Mountford (FL # 127172)
                                               Robert M. Gore (FL # 1018792; admission
                                               pending to this Court)
                                               HOLLAND & KNIGHT LLP
                                               50 N. Laura St., Ste. 3900
                                               Jacksonville, FL 32202
                                               Telephone: (904) 353-2000
                                               Email: buddy.schulz@hklaw.com
                                               Email: derek.mountford@hklaw.com
                                               Email: robert.gore@hklaw.com

                                               Attorneys for Plaintiff Steven D. Young




                                          12
